EXHIBIT 10.10


EXECUTION VERSION




AMENDMENT NO. 4 dated as of May 11, 2020 (this “Amendment”), to the CREDIT
AGREEMENT dated as of June 16, 2017 (as amended by Amendment No. 1, dated as of
August 2, 2018, as further amended by Amendment No. 2, dated as of February 8,
2019, as further amended by Amendment No. 3, dated as of August 6, 2019, and as
further amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”), among FORTRESS TRANSPORTATION AND INFRASTRUCTURE
INVESTORS LLC, a Delaware limited liability company (the “Borrower”), each
lender from time to time party thereto (each individually referred to therein as
a “Lender” and collectively as “Lenders”) and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
        A. The Borrower, through one of its indirect, wholly-owned Subsidiaries,
desires to purchase the Specified Assets (as defined below) pursuant to a
sale-leaseback transaction, and in connection therewith, enter into the
Specified Acquisition Financing Documents (as defined below) and consummate the
transactions contemplated thereby.
B. In connection with the foregoing, the Borrower has requested that the Credit
Agreement be amended as set forth herein.
        C. The Lenders party hereto are willing to so amend the Credit
Agreement, in each case on the terms and subject to the conditions set forth
herein.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.  Defined Terms. Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The rules of
interpretation set forth in Section 1.2 of the Credit Agreement are hereby
incorporated by reference herein, mutatis mutandis.
SECTION 2. Amendments. Effective as of the Fourth Amendment Effective Date:
(a)Section 1.01 of the Credit Agreement is hereby by adding the following
definitions in the appropriate alphabetical order:
““Additional Revolver Aviation Collateral”: such specific assets as may be
specified in the Aircraft Mortgage and Security Agreement.”
““Additional Specified Assets”: each aircraft listed on Schedule I to Amendment
No. 4.



--------------------------------------------------------------------------------



““Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.”


““Aircraft Mortgage and Security Agreement”: the Aircraft Mortgage and Security
Agreement substantially in the form of Annex A to Amendment No. 4 (as further
amended, restated, supplemented, modified, extended, renewed or restated from
time to time).”


““Amendment No. 4”: Amendment No. 4, dated as of May 11, 2020, among the
Borrower, the Lenders party thereto and the Administrative Agent.”
““Appraised Value”: with respect to any aircraft as of any date of
determination, the current market value (as defined by the International Society
of Transport Aircraft Trading) of such aircraft as of such date, calculated
pursuant to a “desk-top” appraisal conducted with respect to such aircraft by a
Qualified Appraiser and delivered to the Administrative Agent on or within 60
days prior to such aircraft being a Mortgaged Aviation Asset.”
““Associated Collateral”: with respect to each Specified Asset and Additional
Specified Asset, (a) all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature with respect thereto, (b) all technical data, manuals and log books, and
all inspection, modification and overhaul records and other service, repair,
maintenance and technical records that are required pursuant to applicable law
to be maintained with respect thereto, and all additions, renewals, revisions
and replacements of any such materials from time to time made, or required to be
made, pursuant to applicable law, and in each case in whatever form and by
whatever means or medium (including, without limitation, microfiche, microfilm,
paper or computer disk) such materials may be maintained or retained by the
relevant lessee, (c) each bill of sale or any contract of sale with respect
thereto, (d) all proceeds of insurance with respect to the Specified Assets and
Additional Specified Assets and (e) all security assignments, cash deposit
agreements and other security agreements executed in favor of the Subsidiary
owning such asset in respect thereof and all property of whatever nature, in
each case pledged, assigned or transferred to such Subsidiary or mortgaged or
charged in its favor pursuant to any such assignment or agreement.”
““Benchmark Replacement”: the sum of: (a) the alternate benchmark rate (which
may include SOFR-Based Rate) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for
2

--------------------------------------------------------------------------------



determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.”
““Benchmark Replacement Adjustment”: with respect to any replacement of the LIBO
Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.”
““Benchmark Replacement Conforming Changes”: with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).”
““Benchmark Replacement Date”: the earlier to occur of the following events with
respect to the LIBO Rate:
(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of
3

--------------------------------------------------------------------------------



(a)the date of the public statement or publication of information referenced
therein and (b) the date on which the administrator of the LIBO Rate permanently
or indefinitely ceases to provide the LIBO Rate; or
(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.”
““Benchmark Transition Event”: the occurrence of one or more of the following
events with respect to the LIBO Rate:
(1)a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;
(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBO Rate,
a resolution authority with jurisdiction over the administrator for the LIBO
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBO Rate, which states that the administrator of
the LIBO Rate has ceased or will cease to provide the LIBO Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Rate; or
(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate announcing that the LIBO Rate is no
longer representative.”
““Benchmark Transition Start Date”: (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent and the Borrower or the Required Lenders and the Borrower, as applicable,
by notice to the Administrative
4

--------------------------------------------------------------------------------



Agent (in the case of such notice by the Borrower and the Required Lenders) and
the Lenders.”
““Benchmark Unavailability Period”: if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.15(b) and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.15(b).”


““BHC Act Affiliate”: as defined in Section 9.22 hereto.”
““Compounded SOFR”: the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or
(2) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
provided, further, that if the Administrative Agent decides (in consultation
with the Borrower) that any such rate, methodology or convention determined in
accordance with clause (1) or clause (2) is not administratively feasible for
the Administrative Agent, then Compounded SOFR will be deemed unable to be
determined for purposes of the definition of “Benchmark Replacement.””
““Corresponding Tenor”: with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.””
5

--------------------------------------------------------------------------------



““Covered Entity”: as defined in Section 9.22 hereto.”
““Covered Party”: as defined in Section 9.22 hereto.”
““Default Right”: as defined in Section 9.22 hereto.”
““Early Opt-in Election”: the occurrence of:
(1)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined, in each case, that Dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.15(b) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and
(2)(i) the election by the Administrative Agent and the Borrower or (ii) the
election by the Required Lenders with the written consent of the Borrower (such
consent not be unreasonably withheld or delayed) to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent and the Borrower of written notice of such election to the Borrower and
the Lenders or by the Required Lenders of written notice of such election by the
Required Lenders to the Administrative Agent.
““Eligible Aviation Assets”: Aviation Assets that are commercial jet aircraft
owned an Owner Subsidiary, which at the time they are subjected to an Aircraft
Mortgage and Security Agreement are subject to an operating lease with a
commercial passenger or freighter airline under which no payment, insolvency or
other material lease default (however defined) exists and for which all
registrations, filings, opinions and other requirements (including all UCC
filings and registrations under the Cape Town Convention) required under the
Aircraft Mortgage and Security Agreement shall have been duly made or delivered;
provided that Eligible Aviation Assets shall not include any Excluded Aviation
Assets.”
““Federal Reserve Bank of New York’s Website”: the NYFRB website at
http://www.newyorkfed.org, or any successor source.”
““IBA”: as defined in Section 1.05 hereof.”
““Incremental Aviation Borrowing Amount”: as defined in Section 5.14.”
““Mortgaged Aviation Assets”: as defined in Section 5.14.”
6

--------------------------------------------------------------------------------



““Owner Subsidiary”: any (a) entity (including trusts where the trustee is an
institutional trustee or a Subsidiary) of which a Loan Party holds directly or
indirectly 100% of the Equity Interests and which is incorporated or organized
under the laws of the United States of America, any state thereof or the
District of Columbia, the laws of Ireland or Bermuda, or the laws of any other
jurisdiction that is approved by the Administrative Agent acting reasonably, in
each case, that (b) (i) owns, directly or indirectly, one or more aircraft
constituting Eligible Aviation Assets.”
““QFC”: as defined in Section 9.22 hereto.”
““QFC Credit Support”: as defined in Section 9.22 hereto.”
““Qualified Appraiser”: Morten Beyer & Agnew, Inc., or, if such appraisal firm
is unavailable or in the Borrower’s judgment should be replaced, the Borrower
may replace the foregoing appraisal firm with any of Alton Aviation Consultancy
LLC, Avmark Inc., Ascend Worldwide Ltd., ICF SH&E Inc., Aircraft Information
Services, Inc. or Aviation Specialist Group, or with any such other appraisal
firm selected and retained by the Borrower and reasonably approved by the
Administrative Agent, in each case so long as such appraiser is certified by the
International Society of Transport Aircraft Trading.”
“Relevant Governmental Body”: the Board and/or NYFRB, or a committee officially
endorsed or convened by the Board and/or the NYFRB or any successor thereto.
““Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.”
““SOFR”: with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark, (or
a successor administrator) on the Federal Reserve Bank of New York’s Website.”
““SOFR-Based Rate”: SOFR, Term SOFR and Compounded SOFR.”
““Specified Acquisition Financing Documents”: collectively, (i) the definitive
documentation for the Specified Acquisition Indebtedness, (ii) the definitive
documentation for any Specified Acquisition Refinancing Indebtedness and (iii)
any guarantee and security agreements related to the foregoing.”


““Specified Acquisition Indebtedness”: Indebtedness that (i) is in an aggregate
principal amount not to exceed $170,000,000 at any time
7

--------------------------------------------------------------------------------



outstanding, (ii) will not have a final maturity date less than 364 days after
the date of execution of the definitive documentation for such Indebtedness,
(iii) is used to finance the purchase of the Specified Assets, (iv) is on terms
and conditions not materially less favorable to the Borrower than those in this
Agreement and (v) is not secured by a Lien on any asset other than the Specified
Collateral.”


““Specified Acquisition Refinancing Indebtedness”: any Indebtedness,
Disqualified Stock or preferred stock issued to extend, replace, refund,
refinance, renew or defease the Specified Acquisition Indebtedness, and any
refinancing of such Indebtedness, Disqualified Stock or preferred stock, so long
as such additional Indebtedness, Disqualified Stock or preferred stock (i) is in
an aggregate principal amount no greater than the amount of such Indebtedness,
Disqualified Stock or preferred stock being extended, replaced, refunded,
refinanced, renewed or defeased, plus additional amounts incurred to pay
interest, premiums (including tender premiums), defeasance costs, underwriting
discounts, other costs and expenses and fees in connection therewith, (ii) is
not secured by a Lien on any asset other than the Specified Collateral, (iii)
does not have a final maturity date that is prior to the date that is 91 days
following the Maturity Date, (iv) has a Weighted Average Life to Maturity which
is not less than the remaining Weighted Average Life to Maturity of the
Indebtedness, Disqualified Stock or preferred stock being extended, replaced,
refunded, refinanced, renewed or defeased and (v) shall not include
Indebtedness, Disqualified Stock or preferred stock of a Subsidiary that is not
a Guarantor that refinances Indebtedness, Disqualified Stock or preferred stock
of the Borrower or a Guarantor.”


““Specified Assets”: each aircraft listed on Schedule II to Amendment No. 4.


“Specified Collateral”: the right, title and interest of the Borrower (or any of
its indirect or direct Subsidiaries) in (i) the Specified Assets, (ii) the
Additional Specified Assets, (iii) the Equity Interests of any Subsidiary of the
Borrower that owns any Specified Assets or Additional Specified Assets so long
as such Subsidiary does not own any other material assets, (iv) any Equity
Interests of any Subsidiary of the Borrower that leases any Specified Assets or
Additional Specified Assets from another Subsidiary of the Borrower so long as
such pledged Subsidiary does not own any other material assets, (v) the
Specified Leases, the (vi) the Associated Collateral and (vii) all proceeds of
the foregoing.”


““Specified Leases”: the lease agreements relating to any Specified Assets and
Additional Specified Assets listed on Schedule III to Amendment No. 4 and any
other lease agreements relating to any
8

--------------------------------------------------------------------------------



Specified Assets or Additional Specified Assets entered into from time to time
while the Specified Acquisition Indebtedness or Specified Acquisition
Refinancing Indebtedness remains outstanding.”


““Specified Transactions”: (i) the acquisition and concurrent leaseback by the
Borrower, through one of its indirect, wholly-owned Subsidiaries, of the
Specified Assets and (ii) the execution, delivery and performance by the
Borrower and certain Subsidiaries of the Borrower of the Specified Acquisition
Financing Documents.”
““Supported QFC”: as defined in Section 9.22 hereto.”
““Term SOFR”: the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.”
““UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.”
““UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.”
““Unadjusted Benchmark Replacement”: the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.”
““U.S. Special Resolution Regimes”: as defined in Section 9.22 hereto.”
(b)The definitions of “Bail-In Action,” “Bail-In Legislation,” “Excluded
Aviation Assets,” “Security Documents” and “Write-Down and Conversion Powers” in
Section 1.01 of the Credit Agreement are hereby amended and restated as follows:
““Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.”
““Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European
9

--------------------------------------------------------------------------------



Parliament and of the Council of the European Union, the implementing law, rule,
regulation or requirement for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from
time to time) and any other law, regulation or rule applicable in the United
Kingdom relating to the resolution of unsound or failing banks, investment firms
or other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).”
““Excluded Aviation Assets”: as defined in Section 6.13(a)(ii) hereto; provided
that for so long as the Specified Acquisition Indebtedness or any Specified
Acquisition Refinancing Indebtedness shall remain outstanding, any Aviation
Assets that are Specified Collateral securing such Indebtedness shall constitute
Excluded Aviation Assets for all purposes of this Agreement and the other Loan
Documents.”
““Security Documents”: the collective reference to the Pledge Agreements, the
Aircraft Mortgage and Security Agreement (if applicable) and all other security
documents now or hereafter delivered to the Administrative Agent granting (or
purporting to grant) a Lien on any Property of any Person to secure the
Obligations, including any such security documents delivered to the
Administrative Agent pursuant to Section 5.10.”
““Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.”
(c)The following new Section is hereby added as Section 1.05 of the Credit
Agreement:
“SECTION 1.05. Interest Rates; LIBO Rate Notification.
10

--------------------------------------------------------------------------------



The interest rate on Eurodollar Rate Loans is determined by reference to the
LIBO Rate, which is derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurodollar Rate Loans. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. Upon the occurrence of a Benchmark Transition Event or an Early
Opt-In Election, Section 2.15 provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will promptly notify the
Borrower, pursuant to Section 2.15, of any change to the reference rate upon
which the interest rate on Eurodollar Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof (including, without limitation, (i)
any such alternative, successor or replacement rate implemented pursuant to
Section 2.15, whether upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, and (ii) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 2.15), including without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.”
(d)Section 2.15 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“SECTION 2.15. Making or Maintaining Eurodollar Rate Loans.
(a)Inability to Determine Applicable Interest Rate. (x) If the commencement of
any Interest Period for a Eurodollar Rate Loan:
11

--------------------------------------------------------------------------------



(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period;
(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurodollar Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;
or
(iii)the Administrative Agent determines that deposits in Dollars are not being
offered to banks in the applicable offshore interbank market for the applicable
amount and the Interest Period of such Eurodollar Rate Loans in Dollars;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, which
the Administrative Agent agrees to do promptly thereafter, (A) any
Conversion/Continuation Notice that requests the conversion of any Loan to, or
continuation of any Loan as, a Eurodollar Rate Loan shall be ineffective and (B)
if any Funding Notice requests a Eurodollar Rate Loan, such Borrowing shall be
made as a Base Rate Loan; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted; provided, further, that, in each case, the Borrower may
revoke any Conversion/Continuation Notice or Funding Notice that is pending when
such notice is received.
(b)Effect of Benchmark Transition Event.
(i)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
12

--------------------------------------------------------------------------------



Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders; provided that, with respect to any such amendment to
replace the LIBO Rate with a Benchmark Replacement, Lenders shall (i) not be
entitled to object to any SOFR-Based Rate contained in such amendment and (ii)
only be entitled to object to the Benchmark Replacement Adjustments with respect
thereto. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to this Section 2.15(b) will occur prior to the applicable
Benchmark Transition Start Date.
(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii)Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be
13

--------------------------------------------------------------------------------



made by the Administrative Agent, the Borrower or the Lenders pursuant to this
Section 2.15(b), including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.15(b).
(iv)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of Base Rate based
upon the LIBO Rate will not be used in any determination of Base Rate.
(c)Illegality or Impracticability of Eurodollar Rate Loans. In the event that on
any date (i) any Lender shall have reasonably determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with the Borrower and the Administrative Agent)
that the making, maintaining, converting to or continuation of its Eurodollar
Rate Loans has become unlawful as a result of compliance by such Lender in good
faith with any law, treaty, governmental rule, regulation, guideline or order
(or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) the Administrative Agent is advised by
the Required Lenders (which determination shall be final and conclusive and
binding upon all parties hereto) that the making, maintaining, converting to or
continuation of its Eurodollar Rate Loans has become impracticable, as a result
of contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of the Lenders in that
market, then, and in any such event, such Lenders (or in the case of the
preceding clause (i), such Lender) shall be an “Affected Lender” and such
Affected Lender shall on that day give
14

--------------------------------------------------------------------------------



notice (by e-mail or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender). If the Administrative Agent
receives a notice from (x) any Lender pursuant to clause (i) of the preceding
sentence or (y) Lenders constituting Required Lenders pursuant to clause (ii) of
the preceding sentence, then (A) the obligation of the Lenders (or, in the case
of any notice pursuant to clause (i) of the preceding sentence, such Lender) to
make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be suspended
until such notice shall be withdrawn by each Affected Lender, (B) to the extent
such determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (C) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(D) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Borrower shall have the option, subject to
the provisions of Section 2.15(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender). Except
as provided in the immediately preceding sentence, nothing in this
Section 2.15(c) shall affect the obligation of any Lender other than an Affected
Lender to make or maintain Loans as, or to convert Loans to, Eurodollar Rate
Loans in accordance with the terms hereof.
(d)Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth
15

--------------------------------------------------------------------------------



the basis for requesting such amounts in reasonable detail), for all reasonable
losses, expenses and liabilities (including any interest paid or payable by such
Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by the Borrower.
(e)Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.
(f)Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.15 and under Section 2.16 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to the definition of “Adjusted Eurodollar
Rate” in an amount equal to the amount of such Eurodollar Rate Loan and having a
maturity comparable to the relevant Interest Period and through the transfer of
such Eurodollar deposit from an offshore office of such Lender to a domestic
office of such Lender in the United States of America; provided, however, each
Lender may fund each of its Eurodollar Rate Loans in any manner it sees fit and
the foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.15 and under Section 2.16.
(e)Clause (iii) of Section 5.10 of the Credit Agreement is hereby amended by
inserting the text “, other than Specified Collateral,” immediately following
the text “Aviation Assets” appearing therein.
16

--------------------------------------------------------------------------------



(f)Article V of the Credit Agreement is hereby amended by adding the following
new Section 5.14:
“Section 5.14 Aircraft Mortgage and Security Agreement.
(a) As promptly as practicable and in any event within 10 Business Days
following the time, if any, at which aggregate Borrowings under the Credit
Agreement exceed $150,000,000 (the amount of such excess, the “Incremental
Aviation Borrowing Amount”), the Borrower shall, and shall cause its applicable
Subsidiaries to, execute and deliver to the Administrative Agent an Aircraft
Mortgage and Security Agreement in respect of Eligible Aviation Assets with an
Appraised Value equal to, or greater than, the amount by which the Incremental
Aviation Borrowing Amount exceeds $150,000,000 (it being understood and agreed
that if the Borrower cannot produce a customary insurance certificate naming the
Administrative Agent in its role as collateral agent or security trustee as
additional insured and loss payee on the general and liability insurance of the
lessee of the applicable Eligible Aviation Assets on such timeframe the
Administrative Agent may extend such timeframe for an Aircraft Mortgage and
Security Agreement for an additional 10 Business Days so the Borrower can find
other Eligible Aviation Assets with respect to which such an insurance
certificate can be provided and that if after such additional 10 Business Day
timeframe the Borrower cannot find such other Eligible Aviation Assets the
Administrative Agent may extend the timeframe for an Aircraft Mortgage and
Security Agreement by an additional 10 Business Days and may elect to hire a
third party security trustee reasonably acceptable to it to hold such Aircraft
Mortgage and Security Agreement and any or all existing or future Aircraft
Mortgage and Security Agreements all at the expense of the Borrower). 
(b) If at any time the Incremental Aviation Borrowing Amount exceeds the
Appraised Value of Eligible Aviation Assets then subject to an Aircraft Mortgage
and Security Agreement (the “Mortgaged Aviation Assets”), then the Borrower
shall within 10 Business Days either (i) prepay the Loans such that the
Incremental Aviation Borrowing Amount is equal to, or less than, the Appraised
Value of the Mortgaged Aviation Assets or (ii) execute and deliver an additional
Aircraft Mortgage and Security Agreement (or amend or supplement an existing
Aircraft Mortgage and Security Agreement) to add thereto additional Eligible
Aviation Assets with an Appraised Value equal to or greater than such difference
(it being understood and agreed that if the Borrower cannot produce a customary
insurance certificate naming the Administrative Agent in its role as collateral
agent or security trustee as additional insured and loss payee on the general
and liability insurance of the lessee of the applicable Eligible Aviation Assets
on such timeframe the Administrative Agent may extend
17

--------------------------------------------------------------------------------



such timeframe for such additional Aircraft Mortgage and Security Agreement for
an additional 10 Business Days so the Borrower can find other Eligible Aviation
Assets with respect to which such an insurance certificate can be provided and
that if after such additional 10 Business Day timeframe the Borrower cannot find
such other Eligible Aviation Assets the Administrative Agent may extend the
timeframe for such additional Aircraft Mortgage and Security Agreement by an
additional 10 Business Days and may elect to hire a third party security trustee
reasonably acceptable to it to hold such Aircraft Mortgage and Security
Agreement and any or all existing or future Aircraft Mortgage and Security
Agreements all at the expense of the Borrower).  On each twelve month
anniversary of any Eligible Aviation Asset becoming a Mortgaged Aviation Asset,
the Borrower shall provide an updated appraisal of the Appraised Value.”
(g)Section 6 of the Credit Agreement is hereby amended by adding the following
new paragraph after Section 6.13:
“Notwithstanding the foregoing, the limitations set forth in Section 6 shall not
prohibit the Borrower’s or any of its Subsidiaries’ entry into and performance
of the Specified Transactions or the taking of any action by the Borrower and
its Subsidiaries in accordance with the Specified Acquisition Financing
Documents, it being understood and agreed that the Initial Liens that will
secure the Specified Acquisition Indebtedness (and any Specified Acquisition
Refinancing Indebtedness) are Permitted Liens and the Secured Parties agree that
no Liens on the Specified Collateral will be granted in their favor. For the
avoidance of doubt, in no event shall the Borrower’s consummation of the
Specified Transactions (including the granting of Liens in the Specified
Collateral pursuant to the Specified Acquisition Financing Documents) result in
an Event of Default.”
(h)Section 7.1(a)(3) of the Credit Agreement is hereby amended and restated as
follows:
“(3) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 5.4(a) (with respect to the
Borrower only), Section 5.7(a), Section 5.14 or Section 6; or”
(i)Section 9.5 of the Credit Agreement is hereby amended by adding the following
new clause (c):
“(c) In addition, and without limiting the Borrower’s obligations under this
Section 9.5, the Borrower agrees to pay, indemnify or reimburse each Indemnitee
for, and hold each Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, claims (including
Environmental Claims), actions, judgments, suits, costs,
18

--------------------------------------------------------------------------------



expenses or disbursements of any kind or nature whatsoever (limited to, in the
case of counsel, the reasonable and documented fees and disbursements of a
single law firm as counsel to the Indemnitees taken as a whole and one local
counsel to the Indemnitees taken as a whole in any relevant jurisdiction and, if
a conflict exists among such Persons, one additional primary counsel and, if
necessary or advisable, one local counsel (plus if applicable, any additional
counsel in the event of a conflict) in each relevant jurisdiction) whether
direct, indirect, special or consequential, incurred by an Indemnitee or
asserted against any Indemnitee arising out of, in connection with, or as a
result any aircraft, engine or part included in the Collateral, including,
without limitation, with respect thereto, (1) the manufacture, design, purchase,
acceptance, nonacceptance or rejection, ownership, registration, reregistration,
deregistration, delivery, nondelivery, lease, sublease, assignment, possession,
use or non-use, operation, maintenance, testing, repair, overhaul, condition,
alteration, modification, addition, improvement, storage, airworthiness,
replacement, repair, sale, substitution, return, abandonment, redelivery or
other disposition of any such aircraft, engine or party, (2) any claim or
penalty arising out of violations of applicable laws by the Borrower, owner or
operator thereof, (3) tort liability of any Indemnitee (whether active, passive
or imputed) and (4) death, personal injury or property damage of any Person,
including passengers, shippers or others, but excluding, in each case, Taxes
other than any Taxes that represent losses, claims or damages arising from a
non-tax claim; provided that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to the Indemnified Liabilities under this Section
9.5(c) to the extent such Indemnified Liabilities (x) are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith, willful misconduct or material breach of
its obligations under this Agreement of such Indemnitee or (y) resulted from any
dispute that does not involve an act or omission by the Borrower or any of its
affiliates, shareholders, partners or other equity holders and that is brought
by an Indemnitee against another Indemnitee other than any claims against an
Indemnitee in its capacity or in fulfilling its role as the Administrative
Agent, an Arranger or Syndication Agent under the Revolving Loan Facility.”
(j)Section 9.20(c) of the Credit Agreement is hereby amended and restated as
follows:
“(c) If at any time the Incremental Aviation Borrowing Amount shall be zero,
then so long as no Event of Default has occurred and is continuing, upon written
request by the Borrower the Administrative Agent’s Lien on the Mortgaged
Aviation Assets shall be automatically and fully released,
19

--------------------------------------------------------------------------------



and the Administrative Agent shall, at the Borrower’s expense, execute such
release documents as the Borrower may reasonably request.”
(k)Section 9.21 of the Credit Agreement is hereby amended and restated as
follows:
        “Section 9.21 Acknowledgement and Consent to Bail-In of Affected
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
        (a) the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and
        (b)  the effects of any Bail-in Action on any such liability, including,
if applicable:
(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any applicable Resolution
Authority.”


(l)Article IX of the Credit Agreement is hereby amended by adding the following
new Section 9.22:
“Section 9.22 Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
agreement or instrument that is a QFC (such support, “QFC Credit Support”, and
each such QFC, a “Supported
20

--------------------------------------------------------------------------------



QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):
        (a) In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
        (b) As used in this Section 9.22, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and
21

--------------------------------------------------------------------------------



interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
        “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).””
SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, the Borrower hereby represents and warrants to the
Administrative Agent and each of the other parties hereto that:
(a)As of the Fourth Amendment Effective Date, each Loan Party has duly executed
and delivered and authorized this Amendment and this Amendment constitutes the
legal, valid and binding obligation of such Loan Party enforceable in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law).
(b)As of the Fourth Amendment Effective Date, (i) the representations and
warranties set forth in the Credit Agreement and in the other Loan Documents are
true and correct in all material respects except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier is not applicable to any representations and warranties
that already are qualified or modified by materiality in the text thereof and
(ii) no Default or Event of Default has occurred and is continuing.
SECTION 4. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction or waiver, on or prior to May 11, 2020, of the
following conditions precedent (the date on which all such conditions are
satisfied or waived, the “Fourth Amendment Effective Date”):
(a)The Administrative Agent shall have received from the Borrower and the
Required Lenders either (i) a counterpart of this Amendment signed on behalf of
such parties or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
signature page of this Amendment) that such parties have signed a counterpart of
this Amendment.
22

--------------------------------------------------------------------------------



(b)The Borrower shall have paid all fees due and payable as of the Fourth
Amendment Effective Date and all expenses for which reasonably detailed invoices
have been presented prior to the Fourth Amendment Effective Date that are due to
the Administrative Agent and the Lenders and required to be paid on the Fourth
Amendment Effective Date in connection with the transactions contemplated
hereby.
(c)The representations and warranties set forth in Section 3 shall be true and
correct.
The Administrative Agent shall notify the Borrower and the Lenders of the Fourth
Amendment Effective Date, and such notice shall be conclusive and binding.
SECTION 5. Consent and Reaffirmation. Each of the Loan Parties hereby
(i) consents to this Amendment and the transactions contemplated hereby and
(ii) agrees that, notwithstanding the effectiveness of this Amendment, its
Obligations under each of the Loan Documents to which it is a party continues to
be in full force and effect. The parties hereto expressly acknowledge that it is
not their intention that this Amendment or any of the other Loan Documents
executed or delivered pursuant hereto constitute a novation of any of the
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, but a modification thereof pursuant to the terms contained
herein.
SECTION 6. Loan Documents. This Amendment shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.
SECTION 7. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic transmission shall be as effective as
delivery of an original executed counterpart of this Amendment.
SECTION 8. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 9. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
[Remainder of page intentionally left blank]
23


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.
FORTRESS TRANSPORTATION AND INFRASTRUCTURE INVESTORS LLC,


as the Borrower
By:/s/ Joseph P. Adams Jr.Name: Joseph P. Adams Jr.Title: Chief Executive
Officer

FORTRESS WORLDWIDE TRANSPORTATION AND INFRASTRUCTURE GENERAL PARTNERSHIP,


BY ITS FORTRESS PARTNER FORTRESS WORLDWIDE TRANSPORTATION AND INFRASTRUCTURE
MASTER GP LLC,


as a Grantor


By:/s/ Demetrios TserpelisName: Demetrios TserpelisTitle: Authorized Signatory







[Signature Page to Amendment No. 4]








--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, a Lender and Issuing Bank


By:/s/ Cristina CavinessName: Cristina CavinessTitle: Vice President





































































[Signature Page to Amendment No. 4]







--------------------------------------------------------------------------------



BARCLAYS BANK PLC,
as a Lender and Issuing Bank


By:/s/ Craig J. MalloyName: Craig J. MalloyTitle: Director







































































[Signature Page to Amendment No. 4]







--------------------------------------------------------------------------------



MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender and Issuing Bank


By:/s/ Jack KuhnsName: Jack KuhnsTitle: Vice President

[Signature Page to Amendment No. 4]








--------------------------------------------------------------------------------



Annex A


See attached.








--------------------------------------------------------------------------------

























AIRCRAFT MORTGAGE AND SECURITY AGREEMENT




Dated as of _________________, 2020




among




THE GRANTORS AND ADDITIONAL GRANTORS REFERRED TO HEREIN
as the Grantors


and


JPMORGAN CHASE BANK, N.A.
as the Administrative Agent












--------------------------------------------------------------------------------



T A B L E O F C O N T E N T S






PAGE
ARTICLE I DEFINITIONS
1
Section 1.01 Definitions
1
Section 1.02 Construction and Usage
6
ARTICLE II SECURITY
7
Section 2.01 Grant of Security
7
Section 2.02 Security for Obligations
8
Section 2.03 Representations and Warranties of the Grantors
8
Section 2.04 Grantors Remain Liable
9
Section 2.05 As to the Assigned Documents
10
Section 2.06 Further Assurances
11
Section 2.07 Administrative Agent Appointed Attorney-in-Fact
12
Section 2.08 Administrative Agent May Perform
13
Section 2.09 Delivery of Collateral Supplements
13
Section 2.10 Covenants Related to Addition of Pool Aircraft
13
Section 2.11 Application of Proceeds
14
ARTICLE III REMEDIES
14
Section 3.01 Remedies
14
ARTICLE IV SECURITY INTEREST ABSOLUTE
15
Section 4.01 Security Interest Absolute
15
ARTICLE V THE ADMINISTRATIVE AGENT
16
Section 5.01 Cape Town Convention
16
Section 5.02 No Individual Liability
16
ARTICLE VI INDEMNITY AND EXPENSES
16
Section 6.01 Secured Parties' Indemnity
16
Section 6.02 Survival
16
ARTICLE VII MISCELLANEOUS
17
Section 7.01 Amendments; Etc.
17
Section 7.02 Addresses for Notices
17
Section 7.03 No Waiver; Cumulative Remedies
17
Section 7.04 Severability
17
Section 7.05 Continuing Security Interest
18
Section 7.06 Release and Termination
18
Section 7.07 Conversion of Currencies
18
Section 7.08 Governing Law
19
Section 7.09 Jurisdiction; Consent to Service of Process
19

        i 

--------------------------------------------------------------------------------



Section 7.10 Counterparts
20
Section 7.11 Table of Contents, Headings, Etc.
20
Section 7.12 Non-Invasive Provisions
20





SCHEDULES


Schedule I Aircraft, Airframes and Engines
Schedule II Registered Office and Company Registration Number or Organizational
ID


EXHIBITS


Exhibit A-1 Form of Collateral Supplement
Exhibit A-2 Form of Grantor Supplement




        ii


--------------------------------------------------------------------------------



AIRCRAFT MORTGAGE AND SECURITY AGREEMENT


This AIRCRAFT MORTGAGE AND SECURITY AGREEMENT (this "Agreement"), dated as of
[•], 2020, is made among the GRANTORS named on the signature pages hereto and
the ADDITIONAL GRANTORS who from time to time become grantors under this
Agreement (collectively, the "Grantors"), and JPMORGAN CHASE BANK, N.A., as the
administrative agent (in such capacity, and together with any permitted
successor or assign thereto or any permitted replacement thereof, the
"Administrative Agent").


PRELIMINARY STATEMENTS:
(1) Fortress Transportation and Infrastructure Investors LLC (the "Borrower"),
the Grantors from time to time party thereto, the lenders from time to time
party thereto (the "Lenders"), and the Administrative Agent have entered into
the Credit Agreement, dated as of June 16, 2017 (as amended by Amendment No. 1,
dated as of August 2, 2018, as further amended by Amendment No. 2, dated as of
February 8, 2019, as further amended by Amendment No. 3, dated as of August 6,
2019, as further amended by Amendment No. 4, dated as of May 11, 2020 and as
further amended, supplemented or otherwise modified prior to the date hereof,
the "Credit Agreement"), pursuant to which the Lenders have agreed to make Loans
to the Borrower.
(2) The Grantors own certain Pool Aircraft and are parties to lease and
sub-lease contracts with respect to such Pool Aircraft.
(3) The Grantors may from time to time grant additional security for the benefit
of the Secured Parties, all in accordance with, and subject to the terms and
conditions of, this Agreement.
(4) The Grantors in each case party thereto have agreed pursuant to the Credit
Agreement, and it is a condition precedent to the making of the Loans by the
Lenders to the Borrower under the Credit Agreement, that the Grantors grant the
security interests required by this Agreement.
(5) Each Grantor will derive substantial direct and indirect benefit from the
transactions described above.
(6) JPMorgan Chase Bank, N.A. is willing to act as the Administrative Agent
under this Agreement.
NOW, THEREFORE, in consideration of the premises, each Grantor hereby agrees
with the Administrative Agent for its respective benefit and the benefit of the
other Secured Parties as follows:
ARTICLE I.
DEFINITIONS
        

--------------------------------------------------------------------------------



Section 1.01 Definitions
(a) Certain Defined Terms. For the purposes of this Agreement, the following
terms have the meanings indicated below:
"Additional Grantor" has the meaning specified in Section 7.01(a).


“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.


"Agreement" has the meaning specified in the recital of parties to this
Agreement.


"Agreement Currency" has the meaning specified in Section 7.07.


"Aircraft Documents" means, with respect to a Pool Aircraft, all technical data,
manuals and log books, and all inspection, modification and overhaul records and
other service, repair, maintenance and technical records that are required
pursuant to applicable law to be maintained with respect to such Pool Aircraft,
and such term shall include all additions, renewals, revisions and replacements
of any such materials from time to time made, or required to be made, pursuant
to applicable law, and in each case in whatever form and by whatever means or
medium (including, without limitation, microfiche, microfilm, paper or computer
disk) such materials may be maintained or retained by the relevant Lessee.


"Aircraft Objects" means, collectively, the Aircraft Objects (as defined in the
Protocol) described on Schedule I hereto and in any Collateral Supplement or
Grantor Supplement.


"Airframe" means, individually, each of the airframes described on Schedule I
hereto and in any Collateral Supplement or Grantor Supplement.


"Applicable Creditor" has the meaning specified in Section 7.07.


"Assigned Agreement Collateral" has the meaning specified in Section
2.01(b)(iii).


"Assigned Agreements" has the meaning specified in Section 2.01(b)(iii)(A).


"Assigned Documents" means, collectively, the Assigned Agreements and the
Assigned Leases.


"Assigned Leases" has the meaning specified in Section 2.01(b)(ii).


"Borrower" has the meaning in the recital of parties to this Agreement.


        2

--------------------------------------------------------------------------------



         "Cape Town Lease" means any Lease (including any Lease between
Grantors) that has been entered into, extended, assigned or novated after March
1, 2006 (or such later date as the Cape Town Convention may be given effect
under the law of any applicable jurisdiction) (A) with a Cape Town Lessee or (B)
where the related Aircraft Object is registered in a "Contracting State".


"Cape Town Lessee" means a lessee under a Lease that is "situated in" a
"Contracting State".


"Collateral" has the meaning specified in Section 2.01.


"Collateral Supplement" means a supplement to this Agreement in substantially
the form attached as Exhibit A-1 hereto executed and delivered by a Grantor.


"Credit Agreement" has the meaning specified in the preliminary statements to
this Agreement.


"Eligible Institution" means (a) JPMorgan Chase Bank, N.A. in its capacity as
the Administrative Agent under this Agreement; (b) any bank not organized under
the laws of the United States of America or Ireland so long as it has either (i)
a long-term unsecured debt rating of either A- or better by Standard & Poor's or
A2 or better by Moody's or (ii) a short-term unsecured debt rating of either A-1
or better by Standard & Poor's or P-1 or better by Moody's; or (c) any bank
organized under the laws of the United States of America or any state thereof,
or the District of Columbia (or any branch of a foreign bank licensed under any
such laws) or Ireland, so long as it (i) has either (A) a long-term unsecured
debt rating of AA (or the equivalent) or better by either Standard & Poor's or
Moody's or (B) a short-term unsecured debt rating of either A-l or better by
Standard & Poor's or P-1 or better by Moody's and (ii) can act as a securities
intermediary under the New York Uniform Commercial Code.


"Engine" means, individually, each of the aircraft engines described on Schedule
I hereto or in any Collateral Supplement or Grantor Supplement.


"Express Perfection Requirements" with respect to each Pool Aircraft and the
related Assigned Lease(s), (i) filing any UCC financing and/or continuation
statements, and any amendments thereto, required pursuant to the Uniform
Commercial Code of any applicable jurisdiction to establish and maintain a valid
and perfected first priority Lien on such Pool Aircraft and the related Assigned
Lease(s) under the UCC (subject to Permitted Liens); (ii) the taking of such
other actions as may be required to perfect the Administrative Agent's security
interest in any Collateral (other than any Pool Aircraft and any Assigned
Lease); (iii) the Required Cape Town Registrations; and (iv) any other action
contemplated by the Loan Documents.


"Excluded Property" shall mean (a) proceeds of public liability insurance (or
government or other Person (including any Manufacturer, any Lessee and any
sublessee of any Lessee) indemnities in lieu thereof) paid or payable as a
result of insurance claims made, or
        3

--------------------------------------------------------------------------------



losses suffered, by any Grantor, any other Loan Party or any of their respective
Affiliates, (b) proceeds of insurance maintained by any Grantor, any other Loan
Party or any of their respective Affiliates for its or their own account or
benefit (whether directly or through a Grantor or any other Loan Party) and not
required by the Loan Documents, (c) any general, Tax or other indemnity
payments, expenses, reimbursements and similar payments and interest in respect
thereof paid or payable in favor of any Grantor, any other Loan Party or any of
their respective Affiliates or their respective successors or assigns, officers,
directors, employees, agents, managers and servants, including any such payments
pursuant to any Lease, except to the extent such Person owes such amounts in
respect of the same claim to a Secured Party, (d) any security interest held by
a Grantor, any other Loan Party or any of their respective Affiliates in any
assets of a Lessee or any sublessee thereof or of any of their Affiliates which
secure obligations owed by such Lessee, sublessee or Affiliate pursuant to a
grant of collateral not securing such Lessee's obligations under the applicable
Lease, (e) any interest that may from time to time accrue in respect of any of
the amounts described in clauses (a) through (d) above, (f) the proceeds from
the enforcement of any right to enforce the payment of any amount described in
clauses (a) through (e) above, and (g) any right to exercise any election or
option or make any decision or determination, or to give or receive any notice,
consent, waiver or approval, or to take any other action in respect of, but in
each case, only to the extent relating to, any Excluded Property.


“Grantor” has the meaning specified in the preliminary statements to this
Agreement.


"Grantor Supplement" means a supplement to this Agreement in substantially the
form attached as Exhibit A-2 hereto executed and delivered by a Grantor.


"Insurance" means in relation to each Pool Aircraft, insurance certificates and,
if applicable, reinsurance certificates complying with the provisions of the
applicable Assigned Lease and Credit Agreement.


"International Registry" means the International Registry under the Cape Town
Convention.
"Judgment Currency" has the meaning specified in Section 7.07.


"Lease Collateral" has the meaning specified in Section 2.01(b)(ii).


“Lease Documents” means in respect of a Pool Aircraft, any agreement, contract
or document relating to such Pool Aircraft or agreements relating to the leasing
of such Pool Aircraft, whether in existence on the date hereof or thereafter
acquired, including, without limitation, the related Leases, any related
novations and all Bills of Sale applicable to such Pool Aircraft.


"Lenders" has the meaning specified in the preliminary statements to this
Agreement.


        4

--------------------------------------------------------------------------------



"Parts" means all appliances, parts, components, instruments, appurtenances,
accessories, furnishings, seats and other equipment of whatever nature (other
than (a) Engines or engines, and (b) any appliance, part, component, instrument,
appurtenance, accessory, furnishing, seat or other equipment that would qualify
as a removable part and is leased by a Lessee from a third party or is subject
to a security interest granted to a third party), that may from time to time be
installed or incorporated in or attached or appurtenant to any Airframe or any
Engine or removed therefrom.


“Permitted Lien” means:


(1) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business, in each case for sums
not yet overdue for a period of more than 30 days or being contested in good
faith by appropriate proceedings or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
proceeding with an appeal or other proceedings for review;
(2) Liens for taxes, assessments or other governmental charges or levies (x)
that are not yet overdue for a period of more than 30 days or (y) being
contested in good faith by appropriate proceedings and for which adequate
reserves are maintained on the books of such Person in conformity with GAAP;
(3) any Lease on such Pool Aircraft;
(4)  Liens securing the Obligations; and
(5) Liens securing judgments, attachments or awards for the payment of money not
constituting an Event of Default so long as such judgment is being contested in
good faith and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired.
"Pool Aircraft" mean each aircraft identified on Schedule I hereto and in any
Collateral Supplement or Grantor Supplement.


"Protocol" means the Protocol to the Convention on Matters Specific to Aircraft
Equipment, as in effect in any applicable jurisdiction from time to time.


"Received Currency" has the meaning specified in Section 7.07.


"Related Collateral Documents" means a letter of credit or third-party or bank
guarantee provided by or on behalf of a Lessee to secure such Lessee's
obligations under a Lease, in each case to the extent assignable without the
consent of a third party.


"Required Cape Town Registrations" has the meaning set forth in Section 2.06(d).


        5

--------------------------------------------------------------------------------



"UCC" means the Uniform Commercial Code as in effect on the date of
determination in the State of New York, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, "UCC" means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions of this Agreement relating to such perfection or effect of perfection
or non-perfection.


(b) Terms Defined in the Cape Town Convention. The following terms shall have
the respective meanings ascribed thereto in the Cape Town Convention:
"Administrator", "Contracting State", "Contract of Sale", "International
Interest", "Professional User Entity", "situated in" and "Transacting User
Entity".

(c) Terms Defined in the Credit Agreement. For all purposes of this Agreement,
all capitalized terms used but not defined in this Agreement shall have the
respective meanings assigned to such terms in the Credit Agreement.


Section 1.02 Construction and Usage
Unless the context otherwise requires:


(a) A term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with IFRS.


(b) The terms "herein", "hereof" and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision.


(c) Unless otherwise indicated in context, all references to Articles, Sections,
Schedules or Exhibits refer to an Article or Section of, or a Schedule or
Exhibit to, this Agreement.


(d) Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders, and words in the singular shall include the
plural, and vice versa.


(e) The terms "include", "including" and similar terms shall be construed as if
followed by the phrase "without limitation".


(f) References in this Agreement to an agreement or other document (including
this Agreement) include references to such agreement or document as amended,
replaced or otherwise modified (without, however, limiting the effect of the
provisions of this Agreement with regard to any such amendment, replacement or
modification), and the provisions of this Agreement apply to successive events
and transactions. References to any Person shall include such Person's
successors in interest and permitted assigns.


        6

--------------------------------------------------------------------------------



(g) References in this Agreement to any statute or other legislative provision
shall include any statutory or legislative modification or re-enactment thereof,
or any substitution therefor, and references to any governmental Person shall
include reference to any governmental Person succeeding to the relevant
functions of such Person.


(h) References in this Agreement to any action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security shall
be deemed to include, in respect of any jurisdiction other than the State of New
York, references to such action, remedy or method of judicial proceeding for the
enforcement of the rights of creditors or of security available or appropriate
in such jurisdiction as shall most nearly approximate such action, remedy or
method of judicial proceeding described or referred to in this Agreement.


(i) Where any payment is to be made, funds applied or any calculation is to be
made hereunder on a day which is not a Business Day, unless any Loan Document
otherwise provides, such payment shall be made, funds applied and calculation
made on the next succeeding Business Day, and payments shall be adjusted
accordingly, provided, however, that no additional interest shall be due in
respect of such delay.


(j) The collateral granted pursuant to this Agreement shall constitute
Collateral notwithstanding the definition of “Excluded Assets” under any Loan
Document.




ARTICLE II.
SECURITY
Section 2.01 Grant of Security
(a) To secure the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations
(including any extensions, modifications, substitutions, amendments or renewals
of any or all of the Obligations) each Grantor hereby assigns and pledges to the
Administrative Agent for its benefit and the benefit of the other Secured
Parties, and hereby grants to the Administrative Agent for its benefit and the
benefit of the other Secured Parties a security interest in, all of such
Grantor's right, title and interest in and to the following, whether now owned
or existing or hereafter acquired or arising (collectively, the “Collateral”):


(i) all of Grantor’s right, title and interest in and to each Pool Aircraft,
including each Airframe and Engine as the same is now and will hereafter be
constituted, and in the case of such Engines, whether or not any such Engine
shall be installed in or attached to any Airframe or any other airframe,
together with (i) all Parts of whatever nature, which are from time to time
included within the definitions of "Airframe" or "Engines", including all
substitutions, renewals and replacements of and additions, improvements,
accessions and accumulations to the Airframes and Engines (other than additions,
improvements, accessions and accumulations which constitute appliances, parts,
instruments, appurtenances, accessories, furnishings or other equipment excluded
        7

--------------------------------------------------------------------------------



from the definition of Parts), (ii) all Aircraft Documents with respect to such
Pool Aircraft, (iii) each bill of sale or any contract of sale with respect to
such Pool Aircraft; (iv) all proceeds from any sale or other disposition of such
Pool Aircraft; and (v) all proceeds of Insurance due to such Grantor on, and all
other proceeds payable to such Grantor in respect of, any total or partial loss
or physical destruction, confiscation, condemnation or requisition of such Pool
Aircraft, each such Engine and all Parts, equipment, attachments, accessories,
replacement and added Parts and components described in the preceding clauses of
this clause (i);


(ii) all of Grantor’s right, title and interest in and to all Leases to which
Grantor is or may from time to time be party with respect to the Pool Aircraft
and any leasing arrangements among Grantor with respect to such Leases, together
with all Related Collateral Documents (all such Leases and Related Collateral
Documents, the "Assigned Leases"), including, without limitation, (i) all rights
of Grantor to receive moneys due and to become due under or pursuant to such
Assigned Leases, (ii) all rights of Grantor to receive proceeds of any
indemnity, warranty or guaranty with respect to such Assigned Leases, (iii)
claims of Grantor for damages arising out of or for breach or default under such
Assigned Leases, (iv) all rights under any such Assigned Leases with respect to
any subleases of the Pool Aircraft subject to such Assigned Leases, (v) all
rights of Grantor to discharge any registration of an International Interest
with respect to such Pool Aircraft or Engine or any such Assigned Lease made
with the International Registry and (vi) the right of Grantor to terminate such
Assigned Leases and to compel performance of, and otherwise to exercise all
remedies under, any Assigned Lease, whether arising under such Assigned Leases
or by statute or at law or in equity (the "Lease Collateral");


(iii) all of the following (the "Assigned Agreement Collateral"):


(A) all of Grantor’s right, title and interest in and to all security
assignments, cash deposit agreements and other security agreements executed in
its favor in respect of any Pool Aircraft (including any Airframe and any
Engine) or in respect of or pursuant to any Assigned Lease, in each case as such
agreements may be amended or otherwise modified from time to time (collectively,
the "Assigned Agreements"); and


(B) all of Grantor’s right, title and interest in and to all property of
whatever nature, in each case pledged, assigned or transferred to it or
mortgaged or charged in its favor pursuant to any Assigned Agreement;


(iv) all of Grantor’s right, title and interest in and to the personal property
identified in a Grantor Supplement or a Collateral Supplement executed and
delivered by Grantor to the Administrative Agent; and


        8

--------------------------------------------------------------------------------



(v) all proceeds of any and all of the foregoing Collateral (including proceeds
that constitute property of the types described in subsections (i), (ii), (iii)
and (iv) of this Section 2.01).


excluding, however, all Excluded Property.


Section 2.02 Security for Obligations
This Agreement secures the payment and performance of all Obligations to each
Secured Party and shall be held by the Administrative Agent in trust for the
Secured Parties. Without limiting the generality of the foregoing, this
Agreement secures the payment of the Obligations and would be owed by any
Grantor to any Secured Party but for the fact that the Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Grantor.


Section 2.03 Representations and Warranties of the Grantors
Each Grantor represents and warrants as of the date of this Agreement, and as of
each date on which such Grantor subjects a new Pool Aircraft to this Agreement
solely with respect to such Pool Aircraft and such Grantor, as follows:


(a) The Grantors are the legal and beneficial owners of the Collateral. None of
the Collateral has been pledged, assigned, sold or otherwise encumbered other
than pursuant to the terms of the Loan Documents and except for Permitted Liens.


(b) This Agreement creates a valid and (upon the taking of the actions required
hereby and under the Credit Agreement, provided that only the Express Perfection
Requirements shall be required to be satisfied) perfected security interest in
favor of the Administrative Agent for the benefit of the Secured Parties in the
Collateral as security for the Obligations, subject in priority to no other
Liens (other than Permitted Liens), and all filings and other actions necessary
to perfect and protect such security interest as a first priority security
interest of the Administrative Agent have been (or, in the case of future
Collateral or actions expressly permitted to be taken at a later date pursuant
to the Loan Documents, will be) duly taken (except that only the Express
Perfection Requirements shall be required to be satisfied), enforceable against
the applicable Grantors and creditors of and purchasers from such Grantors.


(c) No Grantor has any trade names.


(d) Subject to the Express Perfection Requirements which are required to be
complied with, no consent of any other Person and no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or other third party (including, for the avoidance of doubt, the
International Registry) is required under the laws of the United States, Bermuda
or Ireland or (if not the United States, Bermuda, or Ireland) the law of the
jurisdiction of incorporation or organization of such Grantor either (i) for the
grant by such Grantor of the pledge, assignment and security interest granted
hereby, (ii) for the execution,
        9

--------------------------------------------------------------------------------



delivery or performance of this Agreement by such Grantor or (iii) for the
perfection or maintenance of the pledge, assignment and security interest
created hereby, except for (A) the Required Cape Town Registrations, (B) the
filing of financing and continuation statements under the UCC, and (C) any
consent, authorization, approval, action or notice of filing required under the
law of the jurisdiction of incorporation or organization of such Grantor (if not
Ireland, Bermuda or the United States).


(e) Such Grantor’s name, jurisdiction of incorporation, organization or
formation, the chief place of business, organizational identification number (if
applicable) and chief executive or registered office of such Grantor and the
office where such Grantor keeps records of the Collateral are located at the
address specified opposite the name of such Grantor on the attached Schedule II.
If such Grantor is the lessor under a Cape Town Lease, it has the right to
assign the International Interest provided for in such Cape Town Lease and all
associated rights in respect of such Cape Town Lease that form part of the
Collateral. Such Grantor has furnished to the Administrative Agent a charter or
other equivalent formation or organizational document, certified to the extent
applicable, certificate of incorporation or other organizational document and
short-form good standing certificate (to the extent such concept is relevant in
the applicable jurisdiction) as of a date which is recent to the date hereof,
provided that such charter or equivalent document, certificate of incorporation
or other organizational document and short-form good standing certificate has
not been amended or otherwise modified after such date and prior to the date
hereof.


Section 2.04 Grantors Remain Liable
Anything contained herein to the contrary notwithstanding, (a) each Grantor
shall remain liable under the contracts and agreements included in the
Collateral to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Administrative Agent of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral and (c) in each
case, unless the Administrative Agent or any other Secured Party, expressly in
writing or by operation of law, assumes or succeeds to the interests of any
Grantor hereunder, no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement, nor shall any Secured Party be obligated to perform any of the
obligations or duties of any Grantor under the contracts and agreements included
in the Collateral or to take any action to collect or enforce any claim for
payment assigned under this Agreement.


Section 2.05 As to the Assigned Documents
(a) Promptly following the inclusion of any Assigned Document in the Collateral,
the relevant Grantor will (i) deliver a copy thereof to the Administrative
Agent, (ii) with respect to each Assigned Lease, give due notice to the Lessee
under such Assigned Lease of its assignment pursuant to this Agreement, (iii)
with respect to each Assigned Lease which constitutes an International Interest,
register such International Interest and the assignment thereof at the
International Registry to the extent required by the Required Cape Town
        10

--------------------------------------------------------------------------------



Registrations, and (iv) take such other action as may be necessary to perfect
the lien of this Agreement as to such Assigned Document such that the security
interest therein granted to the Administrative Agent is senior to that of any
other creditor of the relevant Grantor or as otherwise reasonably requested by
the Administrative Agent (provided that only the Express Perfection Requirements
shall be required to be satisfied and, notwithstanding anything else to the
contrary in any Loan Document, no Grantor shall be required to deliver to the
Administrative Agent any letter of credit issued pursuant to an Assigned Lease).
Upon the written request of any Grantor, the Administrative Agent (solely in its
capacity as such) will execute such undertakings of quiet enjoyment in favor of
the Lessee under any Assigned Lease as are substantially to the same effect as
the undertakings of quiet enjoyment provided for in such Assigned Lease.


         (b) Upon the amendment or replacement of any Assigned Document or the
entering into of any new Assigned Document, the relevant Grantor will deliver a
copy thereof to the Administrative Agent and will take such other action as may
be necessary to perfect the lien of this Agreement as to such Assigned Document
such that the security interest therein granted to the Administrative Agent is
senior to that of any other creditor of the relevant Grantor or as otherwise
reasonably requested by the Administrative Agent (provided that only the Express
Perfection Requirements shall be required to be satisfied).


(c) Each Grantor shall, at its expense, furnish to the Administrative Agent
promptly upon receipt copies of each material amendment, supplement or waiver to
a Lease received by such Grantor under or pursuant to the Assigned Documents.


(d) So long as no Event of Default shall have occurred and be continuing, and
notwithstanding any provision to the contrary in this Agreement, each Grantor
shall be entitled, to the exclusion of the Administrative Agent but subject
always to the terms of the Loan Documents (x) to exercise and receive, directly
or indirectly through one or more agents, any of the claims, rights, powers,
privileges, remedies and other benefits under, pursuant to, with respect to or
arising out of the Assigned Documents and (y) to take any action or to not take
any action, directly or indirectly through one or more agents, related to the
Assigned Documents and the lessees or counterparties thereunder, including
entering into, amending, supplementing, terminating, performing, enforcing,
compelling performance of, exercising all remedies (whether arising under any
Assigned Document or by statute or at law or in equity or otherwise) under,
exercising rights, elections or options or taking any other action under or in
respect of, granting or withholding notices, waivers, approvals and consents in
respect of, receiving all payments under, dealing with any credit support or
collateral security in respect of, or taking any other action in respect of, the
Assigned Documents and contacting or otherwise having any dealings with any
lessee or counterparty thereunder, provided, however, that (i) so long as any
Assigned Lease remains in effect, no Grantor will abrogate any right, power or
privilege granted expressly in favor of the Administrative Agent or any other
Secured Party under any Assigned Lease and (ii) during the continuance of an
Event of Default, all such rights of each Grantor shall cease, and all such
rights shall become vested in the Administrative Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such rights.


Section 2.06 Further Assurances
        11

--------------------------------------------------------------------------------



(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
such Grantor shall promptly execute and deliver all further instruments and
documents, and take all further action (including under the laws of any foreign
jurisdiction), that may be necessary, or that the Administrative Agent may
reasonably request, in order to perfect and protect any pledge, assignment or
security interest granted or purported to be granted hereby or to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral (except that (x) with respect to the perfection
of liens, only the Express Perfection Requirements shall be required to be
satisfied and (y) no local law aircraft mortgages, security assignments,
security agreements or like instruments shall be required to be provided). Each
Grantor shall (i) execute and file such UCC financing or continuation
statements, or amendments thereto, and such other instruments or notices, that
may be necessary, or as the Administrative Agent may reasonably request, in
order to perfect and preserve the pledge, assignment and security interest
granted or purported to be granted hereby and (ii) execute, file, record, or
register such additional documents and supplements to this Agreement, including
any further assignments, security agreements, pledges, grants and transfers, as
may be required under the laws of any foreign jurisdiction or as the
Administrative Agent may reasonably request, to create, attach, perfect,
validate, render enforceable, protect or establish the priority of the security
interest and lien of this Agreement (except that (x) with respect to the
perfection of liens, only the Express Perfection Requirements shall be required
to be satisfied and (y) no local law aircraft mortgages, security assignments,
security agreements or like instruments shall be required to be provided).


(b) Each Grantor hereby authorizes the Administrative Agent to file one or more
UCC financing or continuation statements, and amendments thereto, relating to
all or any part of the Collateral without the signature of such Grantor where
permitted by law. Such financing statements may describe the Collateral in the
same manner as described in this Agreement or may contain an indication or
description of collateral that describes such property in any other manner as
the Administrative Agent may determine, in its sole discretion, is necessary to
ensure the perfection of the security interest in the Collateral granted to the
Administrative Agent in connection herewith. Each Grantor hereby ratifies and
authorizes the filing by the Administrative Agent of any financing statement
with respect to the Collateral made prior to the date hereof.


(c) Each Grantor shall, prior to or simultaneously with any Person becoming a
lessor of any Pool Aircraft, cause such Person to enter into a Collateral
Supplement or a Grantor Supplement (as applicable).


         (d) Each Grantor shall register or cause to be registered (or if the
Administrative Agent is making such registration, without relieving each Grantor
of such obligation, consent to such registration) with the International
Registry (collectively, the "Required Cape Town Registrations"): (i) the
International Interest provided for hereunder with respect to each Aircraft
Object in respect of Pool Aircraft where the relevant Grantor is situated in a
Contracting State or such Aircraft Object is registered in a Contracting State;
(ii) the International Interest provided for in any Cape Town Lease under which
such Grantor is a lessor or lessee; (iii) the assignment to the Administrative
Agent of each International Interest described in clause (ii) and assigned to
the Administrative Agent hereunder; and (iv) the Contract of Sale with respect
to any Pool
        12

--------------------------------------------------------------------------------



Aircraft by which title to such Pool Aircraft is conveyed by or to such Grantor,
but only if the seller under such Contract of Sale is situated in a Contracting
State or if such Aircraft Object is registered in a Contracting State and if
such seller agrees to such registration; provided that any registrations
described in the foregoing clauses (ii), (iii) or (iv) that require the consent
of a lessee shall not be required. To the extent that (A) the Administrative
Agent's consent is required for any such registration, or (B) the Administrative
Agent is required to initiate any such registration, the Administrative Agent
shall ensure that such consent or such initiation of such registration is
effected, and no Grantor shall be in breach of this Section should the
Administrative Agent fail to do so in a proper fashion (it being understood and
agreed that in no event shall the Administrative Agent be liable for any failure
to so register as a result of such Grantor's failure to provide any necessary
information required for such registration in a timely manner or if such
information is inaccurate or incomplete).


(e) If any Grantor shall (i) change its jurisdiction of organization, type of
organization or the location of its sole place of business or chief executive
office from that referred to in Schedule II or, if such Grantor is not a
registered organization, become a registered organization (within the meaning of
Section 9-307 of any Uniform Commercial Code) due to any action by such Grantor;
or (ii) change its name, such Grantor shall, on or before the date that is 30
days following such change (or such longer period as the Administrative Agent
may agree to in its sole discretion), give the Administrative Agent written
notice thereof and deliver to the Administrative Agent all additional financing
statements and other documents required or reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interest provided for herein after giving effect to such change.
Without the prior consent of the Administrative Agent, no Grantor shall change
its jurisdiction of organization or principal place of business if it would
cause such Grantor not to satisfy the definition of Owner Subsidiary.


Section 2.07 Administrative Agent Appointed Attorney-in-Fact
Each Grantor hereby irrevocably appoints, as security for the Obligations, the
Administrative Agent as such Grantor's attorney-in-fact, with full authority in
the place and stead of such Grantor and in the name of such Grantor or
otherwise, from time to time in the Administrative Agent's discretion during the
occurrence and continuance of an Event of Default, to take any action and to
execute any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, including:


(a) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;


(b) to receive, indorse and collect any drafts or other instruments and
documents in connection with the Collateral;


(c) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary for the collection of any of the
Collateral or
        13

--------------------------------------------------------------------------------



otherwise to enforce the rights of the Administrative Agent with respect to any
of the Collateral; and


(d) to execute and file any UCC financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary,
in order to perfect and preserve the pledge, assignment and security interest
granted hereby;


provided that the Administrative Agent's exercise of any such power shall be
subject to Section 2.05(d).


Section 2.08 Administrative Agent May Perform
If any Grantor fails to perform any agreement contained in this Agreement, the
Administrative Agent may (but shall not be obligated to) after such prior notice
as may be reasonable under the circumstances, itself perform, or cause
performance of, such agreement, and the expenses of the Administrative Agent
incurred in connection with doing so shall be payable by the Grantors.


Section 2.09 Delivery of Collateral Supplements
Upon the addition of any Pool Aircraft, each relevant Grantor shall promptly
execute and deliver to the Administrative Agent a Collateral Supplement duly
completed with respect to such Collateral and shall take such steps with respect
to the perfection of such Collateral as are called for by this Agreement for
Collateral of the same type (except that only the Express Perfection
Requirements shall be required to be satisfied), provided that the foregoing
shall not be construed to impair or otherwise derogate from any restriction on
any such action in any Loan Document, and provided further that the failure of
any Grantor to deliver any Collateral Supplement as to any such Collateral shall
not impair the lien of this Agreement as to such Collateral.


Section 2.10 Covenants Related to Addition of Pool Aircraft
Each Grantor hereby covenants that, as of the date hereof, they have delivered
or will deliver to the Administrative Agent the following;


(a) opinions in the customary form and satisfactory to the Administrative Agent
of (i) counsel in the jurisdiction of organization of the applicable Grantor,
(ii) with respect to the laws of the State of New York, counsel to the
applicable Grantor regarding authorization, enforceability and perfection as to
the security interests granted hereunder and (iii) counsel to the applicable
Grantor in respect of the registration and filing of the Required Cape Town
Filings;


(b) the applicable Insurance; provided that that if any Pool Aircraft is not
subject to an Assigned Lease, such insurance shall be in an amount and on
substantially similar terms as the prior Insurance for such Pool Aircraft; and


        14

--------------------------------------------------------------------------------



(c) in respect of each Pool Aircraft, copies of the certificate of registration,
each Lease and all other material Lease Documents.


Section 2.11 Application of Proceeds
All proceeds collected by the Administrative Agent upon any collection, sale,
foreclosure or other realization upon any Collateral (including any distribution
pursuant to a plan of reorganization), including any Collateral consisting of
cash, shall be applied in accordance with Section 7.2 of the Credit Agreement.


ARTICLE III.
REMEDIES
Section 3.01 Remedies
Notwithstanding anything herein or in any other Loan Document to the contrary,
if any Event of Default shall have occurred and be continuing, and, in each
case, subject to the quiet enjoyment rights of the applicable Lessee of any Pool
Aircraft:


(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein (including, for the
avoidance of doubt, the rights and remedies of the Administrative Agent provided
for in Section 2.07(c)), all of the rights and remedies of a secured party upon
default under the UCC (whether or not the UCC applies to the affected
Collateral) and all of the rights and remedies under applicable law and also may
(i) require any Grantor to, and such Grantor hereby agrees that it shall at its
expense and upon request of the Administrative Agent forthwith, assemble all or
any part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place to be designated by the
Administrative Agent that is reasonably convenient to both parties and (ii)
without notice except as specified below, sell or cause the sale of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Administrative Agent's offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Administrative Agent
may deem commercially reasonable. Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten days' prior notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.


(b) The Administrative Agent may, in addition to or in connection with any other
remedies available hereunder or under any other applicable law, exercise any and
all remedies granted under the Cape Town Convention as it shall determine in its
sole discretion. In connection therewith, the parties hereby agree to the extent
permitted by the UCC that (i) Article 9(1) and Article 9(2) of the Convention,
wherein the parties may agree or the court may order
        15

--------------------------------------------------------------------------------



that any Collateral shall vest in the Administrative Agent in or towards
satisfaction of the Obligations, shall not preclude the Administrative Agent
from obtaining title to any Collateral pursuant to any other remedies available
under applicable law (including but not limited to Article 9-620 of the UCC);
(ii) any surplus of cash or cash proceeds held by the Administrative Agent and
remaining after payment in full of the Obligations shall be paid as specified in
Section 7.2 of the Credit Agreement; and (iii) the Administrative Agent may
obtain from any applicable court, pending final determination of any claim
resulting from an Event of Default, speedy relief in the form of any of the
orders specified in Article 13 of the Convention and Article X of the Protocol
as the Administrative Agent shall determine in its sole and absolute discretion,
subject to any procedural requirements prescribed by applicable laws


ARTICLE IV.
SECURITY INTEREST ABSOLUTE
Section 4.01 Security Interest Absolute
A separate action or actions may be brought and prosecuted against each Grantor
to enforce this Agreement, irrespective of whether any action is brought against
any other Grantor or whether any other Grantor is joined in any such action or
actions. Except as otherwise provided in the Loan Documents, all rights of the
Administrative Agent and the security interests and Liens granted under, and all
obligations of each Grantor under, until payment in full of the Obligations, the
expiration or termination of the Commitments and the expiration or termination
of all Letters of Credit (except those that have been cash collateralized or
backstopped, in each case, in a manner reasonably satisfactory to each
applicable Issuing Bank), this Agreement and each other Loan Document shall be
absolute and unconditional, irrespective of:


(a) any lack of validity or enforceability of any Loan Document, Assigned
Document or any other agreement or instrument relating thereto;


(b) any change in the time, manner or place of payment of, the security for, or
in any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or Assigned
Document or any other agreement or instrument relating thereto;


(c) any taking, exchange, release or non-perfection of the Collateral or any
other collateral or taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Obligations;


(d) any manner of application of Collateral, or proceeds thereof, to the
Obligations, or any manner of sale or other disposition of any Collateral for
the Obligations or any other assets of the Grantors;


(e) any change, restructuring or termination of the corporate structure or
existence of any Grantor; or
        16

--------------------------------------------------------------------------------





(f) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor or a third-party grantor of a security
interest or a Person deemed to be a surety.


ARTICLE V.
THE ADMINISTRATIVE AGENT


Section 5.01 Cape Town Convention
The Administrative Agent, during the term of this Agreement, shall establish and
maintain a valid and existing account as a Transacting User Entity with the
International Registry and appoint an Administrator and/or a Professional User
Entity to make registrations in regard to the Collateral as required by this
Agreement.


Section 5.02 No Individual Liability
The Administrative Agent shall not have any individual liability in respect of
all or any part of the Obligations, and all shall look, subject to the lien and
priorities of payment provided herein and in the Loan Documents, only to the
property of the Grantors (to the extent provided in the Loan Documents) for
payment or satisfaction of the Obligations pursuant to this Agreement and the
other Loan Documents.


ARTICLE VI.
INDEMNITY AND EXPENSES


Section 6.01 Secured Parties' Indemnity
The Administrative Agent shall be entitled to be indemnified (subject to the
limitations and requirements described in Section 9.5 of the Credit Agreement)
by the Lenders to the sole satisfaction of the Administrative Agent before
proceeding to exercise any right or power under this Agreement at the request or
direction of the Administrative Agent.


Section 6.02 Survival
The provisions of Section 6.01 shall survive the termination of this Agreement
or, if earlier, the resignation of the Administrative Agent hereunder.


ARTICLE VII.
MISCELLANEOUS


Section 7.01 Amendments; Etc.
        17

--------------------------------------------------------------------------------



(a) Upon the execution and delivery by any Person of a Grantor Supplement, (i)
such Person shall be referred to as an "Additional Grantor" and shall be and
become a Grantor hereunder, and each reference in this Agreement to "Grantor"
shall also mean and be a reference to such Additional Grantor, (ii) Annexes I
and II attached to each Grantor Supplement shall be incorporated into, become a
part of and supplement Schedules I and II hereto, respectively, and the
Administrative Agent may attach such Annexes as supplements to such Schedules;
and each reference to such Schedules shall be a reference to such Schedules as
so supplemented and (iii) such Additional Grantor shall be a Grantor for all
purposes under this Agreement and shall be bound by the obligations of the
Grantors hereunder.


(b) Upon the execution and delivery by a Grantor of a Collateral Supplement,
Annex I to each Collateral Supplement shall be incorporated into, become a part
of and supplement Schedule I, and the Administrative Agent may attach such
Annexes as supplements to such Schedule; and each reference to such Schedule
shall be a reference to such Schedule as so supplemented.


(c) None of the terms or provisions of this Agreement may be amended,
supplemented or otherwise modified except in accordance with Section 9.1 of the
Credit Agreement.


Section 7.02 Addresses for Notices
All notices and other communications provided for hereunder shall be in writing
(including telecopier or email) and telecopied, emailed or delivered to the
intended recipient to the address, telecopier number, electronic mail address or
telephone number specified for such Person in Section 9.2 of the Credit
Agreement or in a Grantor Supplement, or to such other address as shall be
designated by such Person in a written notice to each other party to this
Agreement complying as to delivery with the terms of this Section 7.02. Each
such notice shall be effective (a) on the date personally delivered to an
authorized officer of the party to which sent, or (b) on the date transmitted by
legible telecopier or email transmission with a confirmation of receipt.


Section 7.03 No Waiver; Cumulative Remedies
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Secured Party, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


Section 7.04 Severability
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or
        18

--------------------------------------------------------------------------------



unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


Section 7.05 Continuing Security Interest
Subject to Section 7.06, this Agreement shall create a continuing security
interest in the Collateral and shall (a) remain in full force and effect until
the payment in full in cash of all of the Obligations, the expiration or
termination of the Commitments and the expiration or termination of all Letters
of Credit (except those that have been cash collateralized or backstopped, in
each case, in a manner reasonably satisfactory to each applicable Issuing Bank),
(b) be binding upon each Grantor, its successors and assigns and (c) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Secured Parties and their respective successors, permitted
transferees and permitted assigns.


Section 7.06 Release and Termination
(a) Upon any release of a Pool Aircraft pursuant to the Credit Agreement, such
Pool Aircraft and the Collateral related solely to such Pool Aircraft will be
deemed released from the Lien hereof, and the Administrative Agent will, at such
Grantor's expense, execute and deliver to the Grantor of such Collateral such
documents as such Grantor shall reasonably request and provide to the
Administrative Agent to evidence the release of such Collateral from the pledge,
assignment and security interest granted hereby, and to the extent that (A) the
Administrative Agent's consent is required for any deregistration of the
interests in such released Collateral from the International Registry or other
registry or (B) the Administrative Agent is required to initiate any such
deregistration, the Administrative Agent shall ensure that such consent or such
initiation of such deregistration is affected, subject in each case, to receipt
by the Administrative Agent of an officer’s certificate of the Borrower
certifying as to such matters reasonably requested by the Administrative Agent.


(b) If at any time the Incremental Aviation Borrowing Amount is zero and no
Event of Default has occurred and is continuing, upon written request by the
Borrower the pledge, assignment and security interest granted by Section 2.01
hereof shall terminate, the Administrative Agent shall cease to be a party to
this agreement, and all provisions of this Agreement (except for this Section
7.06(b)) relating to the Obligations, the Secured Parties or the Administrative
Agent shall cease to be of any effect insofar as they relate to the Obligations,
the Secured Parties or the Administrative Agent. Upon any such termination, the
Administrative Agent will, at the relevant Grantor's expense, execute and
deliver to each relevant Grantor such documents as such Grantor shall prepare
and reasonably request to evidence such termination.


Section 7.07 Conversion of Currencies
(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at
        19

--------------------------------------------------------------------------------



which, in accordance with normal banking procedures in the jurisdiction, the
first currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.


(b) The obligations of the Grantor in respect of any sum due to any party hereto
or any holder of the obligations owing hereunder (the “Applicable Creditor”)
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum is stated to be due hereunder (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt by the Applicable Creditor of any sum adjudged to be so
due in the Judgment Currency, the Applicable Creditor may in accordance with
normal banking procedures in the relevant jurisdiction purchase the Agreement
Currency with the Judgment Currency; if the amount of the Agreement Currency so
purchased is less than the sum originally due to the Applicable Creditor in the
Agreement Currency, the Grantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Applicable Creditor against
such loss. The obligations of the Grantor contained in this Section 7.07 shall
survive the termination of the Credit Agreement and the payment of all other
amounts owing thereunder.


Section 7.08 Governing Law
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


Section 7.09 Jurisdiction; Consent to Service of Process
Each party hereto hereby irrevocably and unconditionally:


(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York, in
each case, in the County of New York, Borough of Manhattan, and appellate courts
from any thereof;


(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;


(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 9.2 of the Credit Agreement or at such other address of which the
Administrative Agent (or in the case of the Administrative Agent, the other
parties hereto) shall have been notified pursuant thereto;
        20

--------------------------------------------------------------------------------





(d) agrees that the Administrative Agent, the Issuing Bank and the Lenders
retain the right to bring proceedings against any Loan Party in the courts of
any other jurisdiction in connection with the exercise of any rights under any
Security Document or the enforcement of any judgment;


(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and


(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 7.09 any special, exemplary, punitive or consequential damages.


Section 7.10 Counterparts
(a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.


(b) The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.


Section 7.11 Table of Contents, Headings, Etc.
The Table of Contents and headings of the Articles and Sections of this
Agreement have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
and provisions hereof.


Section 7.12 Non-Invasive Provisions
(a) Notwithstanding any other provision of the Loan Documents, the
Administrative Agent agrees that, so long as no Event of Default shall have
occurred and be continuing, not to take any action or cause to be taken any
action, or permit any person claiming
        21

--------------------------------------------------------------------------------



by, through or on behalf of it to take any action or cause any action, that
would interfere with the possession, use, operation and quiet enjoyment of and
other rights with respect to any Pool Aircraft or Collateral related thereto and
all rents, revenues, profits and income therefrom, including, without
limitation, the right to enforce manufacturers' warranties, the right to apply
or obtain insurance proceeds for damage to the Pool Aircraft to the repair of
the Pool Aircraft and the right to engage in pooling, leasing and similar
actions, in each case in accordance with the terms of this Agreement.


         (b) Notwithstanding any other provision of the Loan Documents, the
Administrative Agent agrees that, so long as no "Event of Default" (or similar
term) under a Lease (as defined in such Lease) shall have occurred and be
continuing, not to take any action or cause to be taken any action, or permit
any person claiming by, through or on behalf of it to take any action or cause
any action, that would interfere with the possession, use, operation and quiet
enjoyment of and other rights of the Lessee with respect to any Pool Aircraft or
Collateral related thereto and all rents, revenues, profits and income
therefrom, including, without limitation, the right to enforce manufacturers'
warranties, the right to apply or obtain insurance proceeds for damage to the
Pool Aircraft to the repair of the Pool Aircraft and the right to engage in
pooling, leasing and similar actions, in each case in accordance with the terms
of such Lease.
         (c) The Administrative Agent agrees to release any Lien the
Administrative Agent may have upon any Engine upon (i) a Grantor providing the
Administrative Agent with written notice of a transfer thereof promptly after
receipt of a notice thereof from the relevant Lessee and with a copy of the bill
of sale or other instrument evidencing the transfer of title of such replacement
Engine to a Grantor, (ii) in the case of the transfer of title to an Engine
initiated by a Grantor, the Grantor providing the Administrative Agent with a
certificate of such transfer and a copy of the bill of sale or other instrument
evidencing the transfer of title of a replacement Engine to a Grantor, or (iii)
upon the total loss payment or Loan repayment being received (or replacement
aircraft being provided) in a case where the Airframe, but not such Engine, was
the subject of a total loss, provided that, for the avoidance of doubt, the
Administrative Agent shall not release any Lien upon an engine that is not
replaced by a Grantor or a Lessee, unless such Engine is associated with an
aircraft that was subject to a total loss or otherwise removed from the
Designated Pool. The applicable Grantor shall at the request of the
Administrative Agent execute a supplement to this Agreement to evidence that any
such replacement engine has become subject to the Lien of this Agreement and the
Administrative Agent shall, at the request of the applicable Grantor, execute a
supplement to this Agreement to evidence the release of the applicable Engine
from the Lien of the Administrative Agent.
         (d) The Lenders and the Administrative Agent agree that they will not
claim, and upon the request of any Grantor, the Administrative Agent will
confirm in writing that it does not claim, any right, title or interest in any
engine or part (including any audio visual, telephonic, entertainment or similar
equipment) that is installed on a Pool Aircraft which does not constitute an
"engine" or "part" as defined in the applicable Lease.
         (e) For the avoidance of doubt, the Administrative Agent agrees that
each Grantor may from time to time lease out an engine that is part of a Pool
Aircraft or lease in an
        22

--------------------------------------------------------------------------------



engine that is not part of a Pool Aircraft as it determines in accordance with
Leasing Company Practice.
[The Remainder of this Page is Intentionally Left Blank]


        23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its representative or officer thereunto duly
authorized as of the date first above written.
[GRANTOR], as a Grantor




By _____________________________________
Name:
Title:






JPMORGAN CHASE BANK, N.A., not in its individual capacity but solely as the
Administrative Agent




By _____________________________________
Name:
Title:


        24


--------------------------------------------------------------------------------



SCHEDULE I
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT


AIRCRAFT OBJECTS


Airframe Manufacturer and Model


Airframe MSN
Engine Manufacturer and Model


Engine MSNsRegistration Mark









        

--------------------------------------------------------------------------------



SCHEDULE II
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT


Name of Grantor


Registered Office and Company Registration Number or Organizational ID (if
applicable)


[Grantor]
[•]
Registration No. [•]

        


--------------------------------------------------------------------------------



EXHIBIT A-1
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT


FORM OF COLLATERAL SUPPLEMENT


JPMorgan Chase Bank, N.A., as the Administrative Agent
500 Stanton Christiana Road, Ops 2, 3rd Floor
Newark, Delaware 19713
Attention: [•]
Fax: [•]
        [Date]


Re: Aircraft Mortgage and Security Agreement, dated as of [__], 2020


Ladies and Gentlemen:


         Reference is made to the Aircraft Mortgage and Security Agreement,
dated as of [__], 2020 (the "Aircraft Mortgage and Security Agreement"), among
the Grantors named on the signature pages thereto and the Additional Grantors
who become grantors under the Aircraft Mortgage and Security Agreement from time
to time (collectively, the "Grantors") and JPMorgan Chase Bank, N.A., as the
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Aircraft Mortgage and
Security Agreement.


The undersigned hereby delivers, as of the date first above written, the
attached Annex I pursuant to Section 2.09 of the Aircraft Mortgage and Security
Agreement.


The undersigned Grantor hereby confirms that the property included in the
attached Annex constitutes part of the Collateral and hereby makes each
representation and warranty set forth in Section 2.03 of the Aircraft Mortgage
and Security Agreement (as supplemented by the attached Annex).


This Collateral Supplement shall in all respects be governed by, and construed
in accordance with, the laws of the State of New York, including all matters of
construction, validity and performance.




Very truly yours,


[_________________]




By:     
Name:
Title:


        

--------------------------------------------------------------------------------



Acknowledged and agreed to as of the date first above written:


JPMORGAN CHASE BANK, N.A.,
not in its individual capacity, but
solely as the Administrative Agent




By:     
Name:
Title:


        


--------------------------------------------------------------------------------



ANNEX I
COLLATERAL SUPPLEMENT


AIRCRAFT OBJECTS




Airframe MSN
Airframe Manufacturer and ModelEngine MSNsEngine Manufacturer and Model

















--------------------------------------------------------------------------------



EXHIBIT A-2
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT


FORM OF GRANTOR SUPPLEMENT


JPMorgan Chase Bank, N.A., as the Administrative Agent
500 Stanton Christiana Road, Ops 2, 3rd Floor
Newark, Delaware 19713
Attention: [•]
Fax: [•]




        [Date]




Re: Aircraft Mortgage and Security Agreement, dated as of [__], 2020


Ladies and Gentlemen:


Reference is made to the Aircraft Mortgage and Security Agreement, dated as of
[__], 2020 (the "Aircraft Mortgage and Security Agreement"), among the Grantors
named on the signature pages thereto and the Additional Grantors who become
grantors under the Aircraft Mortgage and Security Agreement from time to time
(collectively, the "Grantors") and JPMorgan Chase Bank, N.A., as the
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Aircraft Mortgage and
Security Agreement.


The undersigned hereby agrees, as of the date first above written, to become a
Grantor under the Aircraft Mortgage and Security Agreement as if it were an
original party thereto and agrees that each reference in the Aircraft Mortgage
and Security Agreement to "Grantor" shall also mean and be a reference to the
undersigned.


Grant of Security Interest. To secure the Obligations, the undersigned Grantor
hereby assigns and pledges to the Administrative Agent for its benefit and the
benefit of the other Secured Parties and hereby grants to the Administrative
Agent for its benefit and the benefit of the other Secured Parties a first
priority security interest in, all of its right, title and interest in and to
the following (collectively, the "Supplementary Collateral"):


(a) all of such Grantor's right, title and interest in and to each Pool
Aircraft, including each Airframe and Engine as the same are now and will
hereafter be constituted, and in the case of such Engines, whether or not any
such Engine shall be installed in or attached to any Airframe or any other
airframe, together with (i) all Parts of whatever nature, which are from time to
time included within the definitions of "Airframe" or "Engines", including all
substitutions, renewals and replacements of and additions, improvements,
accessions and accumulations to the Airframes and Engines (other than additions,
improvements, accessions and accumulations which constitute appliances, parts,
instruments, appurtenances, accessories,
        

--------------------------------------------------------------------------------



furnishings or other equipment excluded from the definition of Parts), (ii) all
Aircraft Documents with respect to such Pool Aircraft, (iii) each bill of sale
or any contract of sale with respect to such Pool Aircraft, and (iv) all
proceeds from any sale or other disposition of such Pool Aircraft;


(b) all of such Grantor's right, title and interest in and to all Leases to
which such Grantor is or may from time to time be party with respect to the Pool
Aircraft and any leasing arrangements among Grantors with respect to such Leases
together with all Related Collateral Documents (all such Leases and Related
Collateral Documents, the "Assigned Leases"), including without limitation (i)
all rights of such Grantor to receive moneys due and to become due under or
pursuant to such Assigned Leases, (ii) all rights of such Grantor to receive
proceeds of any indemnity, warranty or guaranty with respect to such Assigned
Leases, (iii) claims of such Grantor for damages arising out of or for breach or
default under such Assigned Leases, (iv) all rights under any such Assigned
Lease with respect to any subleases of the Pool Aircraft subject to such
Assigned Leases, (v) all rights of such Grantor to discharge any registration of
an International Interest with respect to such Pool Aircraft or Engine or any
such Assigned Lease made with the International Registry and (vi) the right of
such Grantor to terminate such Assigned Leases and to compel performance of, and
otherwise to exercise all remedies under, any Assigned Lease, whether arising
under such Assigned Leases or by statute or at law or in equity (the "Lease
Collateral");


(c) all of the following (the "Assigned Agreement Collateral"):


(i) all of such Grantor's right, title and interest in and to all security
assignments, cash deposit agreements and other security agreements executed in
its favor in respect of any Pool Aircraft (including any Airframe and any
Engine) or in respect of or pursuant to any Assigned Lease, in each case, as
such agreements may be amended or otherwise modified from time to time
(collectively, the "Assigned Agreements"); and


(ii) all of such Grantor's right, title and interest in and to all property of
whatever nature, in each case pledged, assigned or transferred to it or
mortgaged or charged in its favor pursuant to any Assigned Agreement;


(d) all of such Grantor's right, title and interest in and to the personal
property identified in a Grantor Supplement or a Collateral Supplement executed
and delivered by such Grantor to the Administrative Agent; and


(e) all proceeds of any and all of the foregoing Collateral (including proceeds
that constitute property of the types described in subsections (a), (b), (c) and
(d) above),


excluding, however, all Excluded Property and the right to specifically enforce
the same or to sue for damages for breach thereof, as the case may be.


The undersigned Grantor hereby makes each representation and warranty set forth
in Section 2.03 of the Aircraft Mortgage and Security Agreement (as supplemented
by the attached Annexes) and hereby agrees to be bound as a Grantor by all of
the terms and provisions of the Aircraft Mortgage and Security Agreement. Each
reference in the Aircraft Mortgage and
        2

--------------------------------------------------------------------------------



Security Agreement to the Assigned Agreements, the Assigned Agreement
Collateral, the Assigned Leases, the Lease Collateral, the Assigned Documents
and the Assigned Agreement Collateral shall be construed to include a reference
to the corresponding Collateral hereunder.
        
The notice details of the undersigned Grantor are as follows:


[•]


This Grantor Supplement shall in all respects be governed by, and construed in
accordance with, the laws of the State of New York, including all matters of
construction, validity and performance.


[Signature Page Follows]




        3

--------------------------------------------------------------------------------



Very truly yours,


[NAME OF GRANTOR]




By:   
Name:
Title:


Acknowledged and agreed to as of the date first above written:


JPMORGAN CHASE BANK, N.A.,
not in its individual capacity, but solely as the Administrative Agent




By:     
Name:
Title:


        4


--------------------------------------------------------------------------------



ANNEX I
GRANTOR SUPPLEMENT




AIRCRAFT OBJECTS




Airframe MSN
Airframe Manufacturer and ModelEngine MSNsEngine Manufacturer and Model





































































        

--------------------------------------------------------------------------------



ANNEX II
GRANTOR SUPPLEMENT




Name of Grantor
Chief Executive Office, Chief Place of
Business and Registered Office and Organizational ID (if applicable)









        